UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 17, 2013 CENVEO, INC. (Exact Name of Registrant as Specified in Charter) Colorado 1-12551 84-1250533 (State of Incorporation) (Commission (IRS Employer File Number) Identification No.) 200 First Stamford Place, Stamford, CT (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(203) 595−3000 Not Applicable Former name or former address, if changed since last report) Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a−12 under the Exchange Act (17 CFR 240.14a−12) [ ] Pre−commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d−2(b)) [ ] Pre−commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e−4(c)) Item 8.01. Other Events. On September 17, 2013, Cenveo, Inc. (the “Company”) issued a press release announcing that it has executed a letter of intent to sell its custom envelope division to Ennis, Inc. (“Ennis”), for a purchase price of approximately $47.25 million in cash and the assumption of certain trade liabilities.The consummation of the sale is subject to customary due diligence and the consummation of a definitive purchase agreement between the two parties.Other than the letter of intent, there is no material relationship between the Company and Ennis. The press release, which is attached as Exhibit 99.1 to this report, is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits (c) Exhibits. Exhibit Number Description Press release of Cenveo, Inc. dated September 17, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 20, 2013 CENVEO, INC. By:/s/ Scott J. Goodwin Scott J. Goodwin Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press release of Cenveo, Inc. dated September 17, 2013
